Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard Huang (Reg. No. 72,279) on December 21, 2021.
The application has been amended as follows:
IN THE CALIMS
Claim 11 and 13-15 are canceled.
Claim 1-10 and 12 are amended as presented below:
1.	(Currently Amended) A metal housing comprising:

an oxide film layer disposed, through an anodizing process, on a flat face treated to have predetermined gloss and flatness on a surface of the metal preform, wherein the oxide film includes a plurality of hexagonal cells, each including a pore singularly disposed in a center portion of each hexagonal cell;
a colored layer disposed in each pore of each hexagonal cell in the oxide film layer;
a pore-sealing layer disposed above the colored layer in each pore of each hexagonal cell, filling each pore at least to a top surface of each hexagonal cell; and
at least a first deposition layer formed on the oxide film layer including the pore-sealing layer, and a second deposition layer laminated onto the first deposition, wherein the first and second deposition layers include a ternary material; and
an antifouling layer formed on the second deposition layer, and including an anti-smudge characteristic,
wherein the metal housing is formed to have a reflectance of 10% to 80%, and
wherein the metal housing is formed to have gloss of at least 75 Gloss Unit (GU) when measured using a gloss meter at a measurement angle of 60 degrees.
2.	(Original) The metal housing of claim 1, wherein the metal preform contains at least one of Al, Mg, Zn, Ti, Ta, Hf, or Nb.
3.	(Original) The metal housing of claim 1, wherein the metal preform is formed by at least one of cutting by a CNC machine, pressing, forging, injection molding, die-casting, or mechanical joining.
4.	(Original) The metal housing of claim 1, wherein the metal preform has a metal preform surface flattened through a polishing process using an abrasive.

6.	(Original) The metal housing of claim 1, wherein the deposition layer is formed using at least one of a Ti-based material, a Sn-based material, a Cr-based material, a Si-based material, a Zr-based material, and an Al-based material.
7.	(Previously Presented) The metal housing of claim 1, wherein the first and second deposition layers are formed through a method of laminating at least two or more unit deposition layers having different refractive indexes.
8.	(Previously Presented) The metal housing of claim 7, wherein the ternary material of the first and second deposition layers includes a metal/non-metal material reacted with at least two of oxygen, nitrogen and carbon. 
9.	(Previously Presented) The metal housing of claim 1, wherein the first and second depositions layer are formed by alternately forming the first deposition layer and the second deposition layer.
10.	(Original) The metal housing of claim 1, wherein, before forming the deposition layer, the oxide film layer is subjected to a hydrophilic treatment through at least one of a plasma etching treatment, an ion source treatment, and an etching treatment using a gun.
11.	(Canceled) 
12.	(Previously Presented) The metal housing of claim 1, wherein the antifouling layer further includes at least one of an AF (anti-fingerprint) characteristic, an invisible-finger (IF) characteristic.
13.	(Canceled) 

15.	(Canceled)
Reasons for allowance
Claims 1-10 and 12 are allowed (renumbered as claims 1-11).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 20-21) filed on 10/07/2020.
 Regarding claim 1, In addition to Applicant’s amendments and remarks filed on
12/13/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Akana et al. (US 2011/0214993 A1) discloses, a metal article as enclosures for  electronic devices such as phone and computer (please see Fig. 22, [0089]) having a surface polished and anodized to create oxide layer and polishing the oxide layer (please see paragraph [0008]) treating the surface and the metal oxide layer with a rich color for imparting a color to the metal dioxide layer formed (please see paragraph [0076]) and sealing the that seal pores on the surface of the metal part (please see Fig. 17, paragraph [0076]) 
Maegawa et al. (US 2010/0282455 A1), discloses, an anode oxide film forming on a surface by anodizing process, where the anode fil oxide film grows vertically to the base metal and is composed of porous layer in which pores are formed and a barrier layer portion in contact with the metal and has pore structure of hexagonal cells (please see Fig. 4, paragraph [0066] and primer (ground layer is formed on the surface of the plates by spray coating using epoxy resin paint for example (please see paragraph [0129]). 
Hwang et al. (US 2014/0118903 A1), discloses second transparent layer is coated on an upper portion of the Oxide deposition layer to protect the oxide deposition layer and the basis color painting layer from external environment even if a second painting layer is damaged (please see Fig. 3, [0046]).
However Akana, Maegawa and Hwang combined fail to explicitly disclose “ a pore-sealing layer disposed above the colored layer in each pore of each hexagonal cell, filling each pore at least to a top surface of each hexagonal cell; 
at least a first deposition layer formed on the oxide film layer including the pore-sealing layer, and a second deposition layer laminated onto the first deposition, wherein the first and second deposition layers include a ternary material; and
an antifouling layer formed on the second deposition layer, and including an anti-smudge characteristic,
wherein the metal housing is formed to have a reflectance of 10% to 80%, and
wherein the metal housing is formed to have gloss of at least 75 Gloss Unit (GU) when measured using a gloss meter at a measurement angle of 60 degrees.”, in combination with the other claim elements and features.
Therefore, claims 1-10 and 12 considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645